DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Wu et al. (U.S. Patent Application Publication No. 2016/0115358 A1).
Regarding claim 1, Wu discloses an adhesive composition for adhesively bonding molded parts made of plastic material (Abstract of Wu, solvent cement for bonding thermoplastic articles), comprising: (1) at least one PVC-C resin having a K-value ≤ 55 ([0043] of Wu, CPVC resin can be used; [0044] of Wu, thermoplastic resin with k-value at most 55) and a chlorine content ≥ 65% ([0043] of Wu, CPVC has chlorine content of at least 65%); and (2) at least one liquid organic solvent comprising butan-2-one ([0051] of Wu, solvent cement comprises a 
Regarding claim 2, Wu discloses that the at least one PVC-C resin is contained in an amount of from 10 to 25 wt. %, based on the total weight of the composition ([0050] of Wu, dissolved thermoplastic resin present in an amount of at least 15 wt. % and at most 25 wt. %).
Regarding claim 3, Wu discloses that the butan-2-one is contained in an amount of from 40 to 90 wt.%, based on the total weight of the composition ([0057] of Wu, solvent present in amount of at least 50 wt. %; [0058] of Wu, solvent present in amount of at most 90 wt.%).
Regarding claim 4, Wu discloses that the composition further contains at least one cosolvent selected from cyclohexanone, cyclopentyl methyl ether (CPME) and 2-methyltetrahydrofuran (2-MeTHF) ([0055] of Wu, two or more solvents may be used; [0087] of Wu, Examples 5 and 6, formulations contain MEK and cyclohexanone; claim only requires one of the recited co-solvents).
Regarding claim 5, Wu discloses that the at least one cosolvent is contained in an amount of up to 35 wt.%, based on the total weight of the composition ([0087] of Wu, Examples 5 and 6, formulations contain 10.1 wt. % and 25 wt. %  of cyclohexanone cosolvent, respectively).
Regarding claim 6, Wu discloses that the composition contains less than 0.1 wt.%, tetrahydrofuran (THF) or aliphatic cyclic hydrocarbons having two ring oxygen atoms ([0012] of Wu, adhesive formulations are THF free; [0087] of Wu, Examples 3-6, adhesive formulations do not contain an aliphatic cyclic hydrocarbon having two ring oxygen atoms).
Regarding claim 7, Wu discloses that the composition is free of tetrahydrofuran (THF) or aliphatic cyclic hydrocarbons having two ring oxygen atoms ([0012] of Wu, adhesive 
Regarding claim 8, Wu discloses that the composition further contains: (1) at least one calcium-, calcium-zinc- or tin-based stabilizer; and/or (2) at least one additive, based on the total weight of the composition ([0087] of Wu, Examples 3-6, adhesive formulations contain Tin stabilizer and additional additives such as silica aerosil and a viscosity enhancer; [0065] of Wu, solvent cement can include a toughening resin as an additive; [0069] of Wu, solvent cement can include a thickener as an additive; claim only requires one of the recited stabilizers and/or additives).
Regarding claim 9, Wu discloses that an adhesive composition comprising: (1) from 10 to 25 wt. % PVC-C resin ([0087] of Wu, Examples 3-6, compositions contain from 12.5 to 14.68 wt. % CPVC); (2) from 50 to 85 wt.% butan-2-one ([0087] of Wu, Examples 3-6, compositions contain from 52.25 to 69.85 wt. % 2-butanone); (3) optionally from 5 to 35 wt.% of further solvents selected from cyclohexanone, cyclopentyl methyl ether (CPME) and 2-methyltetrahydrofuran (2-MeTHF) (further solvents are optional and therefore not required; the examiner notes, however, that Examples 5-6 of Wu contain 10.1 to 25 wt. % cyclohexanone).
Regarding claim 10, Wu discloses a pipe assembly consisting of at least two plastics pipes bonded together by cured reaction products of the adhesive of claim 1 ([0076] of Wu, solvent cement used for bonding pipes; see analysis of claim 1 above).
Regarding claim 11, Wu discloses a method for bonding plastic pipe to a fitting ([0076] of Wu, solvent cement used for bonding pipes and/or pipe fittings), comprising: (a) applying the adhesive according to claim 1 to the joining surface of the fitting and/or to the joining surface of the pipe end to be connected thereby (claim 14 of Wu, method of bonding articles comprises 
Regarding claim 12, Wu discloses that: (a) the plastic pipe is comprised of a thermoplastics material selected from PVC- U, PVC-C, ABS, ASA or ABS/ASA ([0046] of Wu, cement can be used for bonding CPVC or unchlorinated PVC; claim only requires one of the recited types of thermoplastic material); and/or (b) the bonded pipe to fitting connection can withstand a pressure of 8 bar ([0081], [0087] of Wu, U-PVC pipes bonded with Examples 3-6 withstood a pressure of 16 bar); and/or (c) the bonded pipe to fitting connection is a component of drinking water piping, service water piping and/or for pressure drainage piping ([0003] of Wu, pipes can be used in drinking water systems; the examiner notes that only one of a, b or c is required).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Weld-On (“Solvent Cement Welding PVC and CPVC Plastic Pipe and Fittings”, 2013, https://weldon.com/wp-content/uploads/2015/03/solvent_welding_guide_cartoon_2013.pdf).
Regarding claim 13, Wu discloses a method for bonding thermoplastic polymer pipes ([0081] of Wu, adhesive formulations used to bond U-PVC pipes and couplings), comprising: providing a first pipe ([0075] of Wu, method of bonding pipes and/or pipe fittings; pipe being 
Wu does not specifically disclose that the end of the first pipe has an interior surface defining a receiving cavity, that the second pipe has an end with an exterior surface defining an insertion part, applying the adhesive to the interior surface and/or the exterior surface, disposing the insertion part into the receiving cavity so that the adhesive is disposed therebetween to form a connection and curing the adhesive to bond the interior surface to the exterior surface.  Weld-On, however, discloses a method of solvent cement welding PVC and CPVC pipe which comprises applying the solvent cement to the exterior surfaces of one end of a pipe (pg. 8 of Weld-On), applying the solvent cement to interior surfaces of a fitting (pg. 8 of Weld-On, cement applied in the fitting), inserting the pipe end into the fitting (pg. 10 of Weld-On), and allowing the solvent cement to set (pp. 11-13 of Weld-On).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to bond pipes in Wu using the method of Weld-On since Weld-On establishes that such methods were suitable for use in solvent cement welding PVC and CPVC pipes and fittings.  In particular, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 
Regarding claim 14, Wu discloses that: (a) the plastic pipe is comprised of a thermoplastics material selected from PVC- U, PVC-C, ABS, ASA or ABS/ASA ([0046] of Wu, cement can be used for bonding CPVC or unchlorinated PVC; claim only requires one of the recited types of thermoplastic material); and/or (b) the bonded pipe to fitting connection can withstand a pressure of 8 bar ([0081], [0087] of Wu, U-PVC pipes bonded with Examples 3-6 withstood a pressure of 16 bar); and/or (c) the bonded pipe to fitting connection is a component of drinking water piping, service water piping and/or for pressure drainage piping ([0003] of Wu, pipes can be used in drinking water systems; the examiner notes that only one of a, b or c is required).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/
Examiner, Art Unit 1746